Order entered August 1, 1968, reversed on the law and in the exercise of discretion, with $30 costs and disbursements- to the appellant, and motion to vacate the demand for .bill of -particulars granted. Defendant should not .be required to detail in a bill of particulars the statutes and decisional law upon which it relies. (See Gevinson v. Kirkeby-Natus Corp., 26 A D 2d 71) Since the court is required to take judicial notice of ¡the law of New York without evidence to establish it (Richardson, Evidence [9th ed.], § 7) the defendant need not particularize the provisions of such law. Concur—Capozzoli, J. P., Tilzer, ■Markewich,.Nunez and McNally, JJ.